Name: Commission Regulation (EEC) No 634/84 of 12 March 1984 on the communication to the Commission by the Member States of data on imports and exports of certain products processed from agricultural commodities
 Type: Regulation
 Subject Matter: economic geography;  foodstuff;  trade
 Date Published: nan

 13 . 3 . 84 Official Journal of the European Communities No L 70/5 COMMISSION REGULATION (EEC) No 634/84 of 12 March 1984 on the communication to the Commission by the Member States of data on imports and exports of certain products processed from agricultural commodities THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular Article 24 thereof, Whereas the Community market in starch has been unsettled by increasing imports of competing products at low prices ; whereas the information available indi ­ cates that these competing products are mainly starch ethers and esters falling within subheading ex 39.06 B of the Common Customs Tariff ; whereas it is essential to observe trade in the said products close by ; whereas measures should therefore be taken which enable the Commission to obtain the necessary information on these products as distinct from other products falling within the same tariff subheading ; Whereas it is appropriate to apply certain of the provisions of Commission Regulation (EEC) No 3601 /82 of 21 December 1982 on the communication by Member States to the Commission of data relating to imports and exports of certain agricultural products (3), as last amended by Regulation (EEC) No 3461 /83 0 ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 In respect of trade with non-member countries in starch ethers and esters falling within subheading ex 39.06 B of the Common Customs Tariff, the Member States shall communicate to the Commission for each calendar month , within four weeks at the latest of the end of the month in question, the following data : (a) the quantities imported, broken down by countries of origin ; (b) the quantities exported, broken down by countries of destination ; (c) the statistical value of the quantities referred to in a) and b). Article 2 The following provisions of Regulation (EEC) No 3601 /82 shall apply mutatis mutandis :  Article 1 (3) B and C, Article 1 (4) and Article 1 (5) (a) and (c),  Article 3 . Article J This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 March 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p . 1 . O OJ No L 164, 16 . 6 . 1982, p . 1 . (3) OJ No L 376, 31 . 12 . 1982, p . 11 . 4) OJ No L 345, 8 . 12 . 1983 , p . 11 .